                                   1

                                   2

                                   3

                                   4

                                   5                                     UNITED STATES DISTRICT COURT

                                   6
                                                                        NORTHERN DISTRICT OF CALIFORNIA
                                   7

                                   8
                                   9     THERESA SWEET, CHENELLE
                                         ARCHIBALD, DANIEL DEEGAN,
                                  10     SAMUEL HOOD, TRESA APODACA,                          No. C 19-03674 WHA
                                         ALICIA DAVIS, and JESSICA
                                  11     JACOBSON, individually and on behalf of
                                         all other similarly situated,
                                  12
Northern District of California




                                                                                              ORDER DIRECTING CLASS
                                                          Plaintiffs,
 United States District Court




                                                                                              NOTICE AND SETTING FINAL
                                  13                                                          SETTLEMENT APPROVAL
                                                   v.                                         DEADLINES
                                  14
                                         ELISABETH DEVOS, in her official
                                  15     capacity as Secretary of the United States
                                         Department of Education, and the UNITED
                                  16     STATES DEPARTMENT OF
                                         EDUCATION,
                                  17
                                                          Defendants.
                                  18

                                  19

                                  20          The Court finds the added benefits of class notice by 1st class mail warrant the additional
                                  21     time and money required to effect such notice. Taking into account the Department’s request
                                  22     for more time:
                                  23          1.        The Department will send the approved class notice via 1st class mail and
                                  24   email (for borrowers whose email address the Department has) to the class by JULY 6.
                                  25   The email notice subject line shall be: “Important Class Action Settlement Notice Re
                                  26   Student Debt.” Both the Department and class counsel shall also post such notice to their
                                  27   websites by this date.
                                  28
                                   1         2.     Class members’ objections to the proposed settlement shall be due

                                   2   AUGUST 20.

                                   3         3.     The parties’ replies to the objections shall be due SEPTEMBER 3.

                                   4         4.     The parties shall move for final approval by SEPTEMBER 17.

                                   5         5.     The parties’ declarations attesting to the provision of class service is due

                                   6   SEPTEMBER 28 AT NOON.

                                   7         6.     The final approval fairness hearing shall take place at 8:00 A.M. on

                                   8   OCTOBER 1.

                                   9         IT IS SO ORDERED.

                                  10

                                  11    Dated: May 29, 2020.

                                  12
Northern District of California
 United States District Court




                                  13
                                                                                               WILLIAM ALSUP
                                  14                                                           UNITED STATES DISTRICT JUDGE
                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                       2
